Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  February 4, 2020                                                                                  Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  158652(58)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Elizabeth T. Clement
            Plaintiff-Appellee,                                                                        Megan K. Cavanagh,
                                                                                                                        Justices
                                                                    SC: 158652
  v                                                                 COA: 338030
                                                                    Oakland CC: 2016-260154-FC
  KRISTOPHER ALLEN HUGHES,
             Defendant-Appellant.
  _________________________________________/

         On order of the Chief Justice, the second motion of defendant-appellant to extend
  the time for filing his supplemental brief is GRANTED. The supplemental brief will be
  accepted as timely filed if submitted on or before February 26, 2020.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 February 5, 2020

                                                                               Clerk